DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I-Figures 1A-1B in the reply filed on November 4, 2021 is acknowledged.
Claims 13 -20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites the rotational magnetic housing is coupled to the substrate support; however, Figure 1A fails to show how the two components are coupled and hence it is indefinite.  For purposes of examination, the rotational magnetic housing and substrate support can operate near each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. 2008/0277063).
fixedly installed at the inner side surface of housing 462-par.[0034]), each retaining means of the plurality of retaining means disposed in the rotational magnetic housing with a distance d between each retaining means, the plurality of retaining means have a plurality of magnets 422 removably disposed therein, each magnet of the plurality of magnets is retained in a respective retaining bracket with a pitch p between each magnet of the plurality of magnets (i.e. each magnet 422 is spaced-par.[0034]), and the plurality of magnets are configured to travel in a circular path when the rotational magnetic housing is rotated around the round central opening (par.[0040]-[0042]).
Shin is silent on the retaining means being a bracket; however, “fixedly installed” is an alternate and equivalent means for securing the magnets to the magnetic housing.  Hence, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to alternatively use retaining brackets in Shin since it is an alternate and equivalent means to secure the magnet to the magnetic housing.
With respect to claim 6, referring to Figures 2-4, 10-11 and paragraphs [0018]-[0050], Shin discloses a chamber comprising: a chamber body 200 (par.[0024]); a chamber lid (i.e. top of chamber) having a gas distribution assembly 260 (par.[0024]); a substrate support 220 positioned fixedly installed at the inner side surface of housing 462-par.[0034]), each retaining means of the plurality of retaining means disposed in the rotational magnetic housing with a distance d between each retaining means, the plurality of retaining means have a plurality of magnets 422 removably disposed therein, each magnet of the plurality of magnets is retained in a respective retaining bracket with a pitch p between each magnet of the plurality of magnets (i.e. each magnet 422 is spaced-par.[0034]), and the plurality of magnets are configured to travel in a circular path when the rotational magnetic housing is rotated around the round central opening (par.[0040]-[0042]).
Shin is silent on the retaining means being a bracket; however, “fixedly installed” is an alternate and equivalent means for securing the magnets to the magnetic housing.  Hence, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to alternatively use retaining brackets in Shin since it is an alternate and equivalent means to secure the magnet to the magnetic housing.

s 2-5, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shin (U.S. 2008/0277063) in view of Nguyen et al. (U.S. 2016/0163511).
The teachings of Shin have been discussed above.
With respect to claims 2 and 8, Shin teach the rotational magnetic housing is coupled to a drive system, the drive system comprising:  a motor 508 coupled to a belt 506, the belt is to be disposed around the rotational magnetic housing (Fig. 10); however, Shin is silent on the belt has a plurality of lugs, each lug corresponds to a groove of a plurality of grooves of the outer sidewall of the rotational magnetic housing.
Referring to paragraph [0050], Nguyen et al. teach a rotational magnetic housing wherein several means may be used to rotate the housing 200 belt has a plurality of lugs, each lug corresponds to a groove of a plurality of grooves of the outer sidewall of the rotational magnetic housing (i.e. plurality of teeth on magnetic ring 200) as a suitable means for transferring motion from actuator to magnetic housing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Shin with a plurality of lugs on belt, each lug corresponds to a groove of a plurality of grooves of the outer sidewall of the rotational magnetic housing as taught by Nguyen et al. since it is a suitable means for transferring motion from actuator to magnetic housing.
With respect to claims 3 and 9, the system of Shin in view of Nguyen et al. further includes wherein the drive system and the rotational magnetic housing are coupled to a housing lift system 510 operable to raise and lower the rotational magnetic housing and the drive system (Fig. 6A, par.[0047], par.[0052]-Nguyen et al.).

With respect to claims 5 and 12, the system of Shin in view of Nguyen et al. further includes wherein the retaining brackets are coupled to tracks and the retaining brackets are actuated to move on the tracks (par.[0050]-Nguyen et al.).
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. 2008/0277063) in view of Sato (J.P. 2000-268995A).
	The teachings of Shin have been disclosed above.
Shin fails to teach wherein the inner sidewall of the rotational magnetic housing is coupled to an exterior wall of a chamber spacer, the chamber spacer having: a first flange coupled to a mounting plate of the chamber body; and a second part coupled to the chamber lid  in order to insulate components and to easily mount/demount the magnetic housing.  	
Referring to Figure 2 and abstract, Sato teach a plasma processing apparatus wherein the inner sidewall of the rotational magnetic housing 11a is coupled to an exterior wall of a chamber spacer 4, the chamber spacer having: a first part coupled to a mounting plate 3 of the chamber body; and a second part coupled to the chamber lid 5 in order to insulate components and to easily mount/demount the magnetic housing.  With regards to the first and second parts of the chamber spacing having a flange, the configuration of the claimed chamber spacer having a flange was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed chamber 
	With regards to claim 10, wherein the exterior wall of the chamber spacer includes a polymer material.  It should be noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a polymer material for a chamber spacer since it is a well-known insulating material used with plasma processing chambers.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. 2008/0277063) in view of Golovato et al. (U.S. 6,173,673).
The teachings of Shin have been discussed above.
Shin teach wherein the rotational magnetic housing is coupled to the substrate support (i.e. close proximity); however, fail to teach the substrate support is coupled to a substrate 
Referring to Figure 2 and column 5, lines 60-63, Golovato et al. teach that it is conventionally known in the plasma processing art for the substrate support is coupled to a substrate support drive system configured to rotate the substrate support about the center axis of the process volume in order to enhance uniform processing.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to modify the substrate support of Shin to include a substrate support drive system configured to rotate the substrate support about the center axis of the process volume as taught by Golovato et al. in order to enhance uniform processing.  The resulting apparatus of Shin view of Golovato et al. would yield the rotational magnetic housing is coupled to the substrate support, the substrate support is coupled to a substrate support drive system configured to rotate the substrate support about the center axis of the process volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Masuda et al.’190, Matsuyama et al.’854, Ono et al.’125, Miyata et al.’559, Yamasaki et al.’575, Morimoto’377, Miyata et al.’383, Sekine et al.’744, and Arami et al.’943 teach a rotational magnet system.  Sakai et al. teach vertically lifting the magnet system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716